MEMORANDUM **
California state prisoner Frank K. Benson appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition challenging the California Board of Prison Terms’s (“the Board”) decision *764denying him parole. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Benson contends that he was denied parole without evidence. A review of the record establishes that there was “some evidence” to support the Board’s decision to deny parole, including the brutal and unprovoked nature of the crime, Benson’s failure to participate in recent counseling, and the need for more definite plans for parole. See Sass v. Cal. Bd. of Prison Terms, 461 F.3d 1123, 1128-29 (9th Cir.2006). Therefore, we conclude that California courts’ rejection of this claim was neither contrary to nor an unreasonable application of clearly established federal law. See 28 U.S.C. § 2254(d)(1).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.